920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roger TANNER, Defendant-Appellant.
No. 90-3763.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge*.

ORDER

2
The defendant appeals the district court's memorandum and order entered following sentencing which denied as untimely his motion for a judgment of acquittal and a new trial.  The district court entered the order on July 30, 1990, and the defendant's notice of appeal was filed on August 29, 1990.  A defendant's notice of appeal in a criminal case shall be filed within ten days after entry of the order being appealed.  Fed.R.App.P. 4(b).  An order to show cause why this appeal should not be dismissed as untimely was entered on September 5, 1990.  The defendant responded that he had filed in the district court a motion to extend the time for appeal.  The district court has now entered an order denying the motion to extend.


3
In the absence of a timely notice of appeal, this court lacks jurisdiction.   United States v. Hatfield, 815 F.2d 1068, 1073-74 (6th Cir.1987).  Accordingly, the appeal in this case shall be dismissed.  This order shall have no effect upon the defendant's timely appeal from sentence pending in Case No. 90-3489.


4
It is therefore ORDERED that the appeal in Case No. 90-3763 is dismissed for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation